Detailed Action
This action is based on Applicant's remarks/arguments received on 12/09/2021. Applicant amended claims 1, 2, 5, 6, 11, 12, 15, 16, 21, 22, 25 and 26 and presented claims 1-30 for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11 and 21 recite “in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device.”
Applicant points to “paragraphs [0064], [0066], [0069], and [0070] and FIG. 8 of the application as filed” for support. Remarks, 9. However, neither the specification nor the figures discloses “retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” as recited in the claims. 
In remarks, pp. 11-12, Applicant notes, “the application as filed explains that "the same file is cached by multiple execution nodes at the same time.” (¶ [0070].)”. The application as filed also explains that "[e]ach execution node in a particular virtual warehouse has its own cache," which "may also be referred to as a 'local cache."' (ii [0066], [0069].) The application as filed also explains that "each execution node determines at 810 [as shown in FIG. 8] whether the files distributed to the execution node are stored in the execution node's cache ...If the files are already stored in the execution node's cache, the execution node processes the query using those cached files at 816 [as shown in FIG. 8]. However, if one or more of the files are not stored in the execution node's cache, the execution node retrieves the non-cached files from a remote storage device at 812 [as shown in FIG. 8]." (¶ [0070].)… the application as filed explicitly states that the same file is cached by multiple execution nodes at the same time, each execution node (single tense) determines whether the files distributed to the execution node (single tense) are stored in the execution node's cache (single tense), and if one or more of the files are not stored in the execution node's cache (single tense) then the execution node retrieves the non-cached files from a remote storage device.”(emphasis original).
As emphasized by Applicant, the specification, ¶ 70, explains, “the same file is cached by multiple execution nodes at the same time. This multiple caching of files helps with load balancing (e.g., balancing data processing tasks) across multiple execution nodes. Additionally, caching a file in multiple execution nodes helps avoid potential bottlenecks when significant amounts of data are trying to pass through the same communication link. This implementation also supports the parallel processing of the same data by different execution nodes.” Accordingly, the same file, for example, file X is cached by exemplary nodes A and B. Node A or nod B is able to process the even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device”. Spec. ¶ 31 explains “[o]ne or more nodes in execution platform 112 process the query using data cached by the nodes and, if necessary, data retrieved from storage platform 114. It is desirable to retrieve as much data as possible from caches within execution platform 112 because the retrieval speed is typically much faster than retrieving data from storage platform 114”. The specification does not describe retrieving data from a remote storage such as storage platform 114, “even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node”. Based on Spec. ¶ 31, “It is desirable to retrieve as much data as possible from caches within execution platform 112” and if necessary, e.g., the requested data is not cached, the data is retrieved from a remote storage such as storage platform 114. 
For the purpose of the examination, “retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” is interpreted based on the spec, ¶ 31, wherein data is retrieved from a remote storage device if necessary. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soundararajan et al., Pub. No.: US 2013/0132967 (Soundararajan).

Claim 1.	Soundararajan teaches:
A method comprising:
identifying, based on a received query, a plurality of tasks for processing the received query, wherein the query is directed to a plurality of files stored across a plurality of remote storage devices; (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; needed data located in the memory of processing nodes and shared storage is accessed for performing a task)
referencing a metadata store to determine whether a file associated with a task of the plurality of tasks is cached at least in part by one or more data nodes of an execution platform comprising a plurality of data nodes; (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
in response to determining that the file is cached at least in part by one or more data nodes, assigning processing of the task to a first data node of the one or more data nodes that has cached at least a part of the file in a local cache of the first data node; and (¶¶ 40-42, 47-50, 57-58, 66, figs. 3, 5, figs. 6A-6B,  “job division and task assignment may be performed by one of the data analytics processing nodes or by a job manager…If the data chunk is not available in memory cache 124 but is available in memory cache 114…data analytics processing node 120 copies the data chunk necessary to perform the task from memory cache 114 of data analytics processing node 110 to memory cache 124…If the data chunk is not available in the memory caches of any of the processing nodes, it is copied from storage server 150 to memory cache 124… Data analytics processing node 120 then performs the first task using the data chunk in memory cache 124 and generates a result of performing the task (step 370)”)
in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device. (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further retrieves additional needed data from a remote storage even if data is in other storage as needed: ¶ 50, wherein “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550. For various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source” indicates that needed data is retrieved from “storage server 550” or alternatively from another processing node if it is determined retrieving data from another processing node is more efficient than retrieving the data from storage server 550, evidently, in response to the determination that retrieving the data from another processing node is not more efficient than retrieving the data from storage server 550, then, even though, the data is already cached in another processing node, the data is retrieved from storage server 550.

Claim 11.	Soundararajan teaches:
A system comprising: a memory; and a processor, operatively coupled to the memory, the processor to: (¶ 10, an analytics system comprises a processing module, an application-level driver, a distributed data cache, a cache coordinator, and an input/output (I/O) coordinator)
identify, based on a received query, a plurality of tasks for processing the received query, wherein the query is directed to a plurality of files stored across a plurality of remote storage devices; (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; needed data located in the remote storage devices such as memory of the processing nodes and shared storage) 
reference a metadata store to determine whether a file associated with a task of the plurality of tasks is cached at least in part by one or more data nodes of an execution platform comprising a plurality of data nodes; (fig. 1, fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
in response to determining that the file is cached at least in part by one or more data nodes, assign processing of the task to a first data node of the one or more data nodes that has cached at least a part of the file in a local cache of the first data node; and (¶¶ 40-42, 47-50, 57-58, 66, figs. 3, 5, figs. 6A-6B,  “job division and task assignment may be performed by one of the data analytics processing nodes or by a job manager…If the data chunk is not available in memory cache 124 but is available in memory cache 114…data analytics processing node 120 copies the data chunk necessary to perform the task from memory cache 114 of data analytics processing node 110 to memory cache 124…If the data chunk is not available in the memory caches of any of the processing nodes, it is copied from storage server 150 to memory cache 124… Data analytics processing node 120 then performs the first task using the data chunk in memory cache 124 and generates a result of performing the task (step 370)”)
in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieve one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device. (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further retrieves additional needed data from either storage server or other processing nodes; ¶ 50, wherein “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550. For various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source” indicates that needed data is retrieved from “storage server 550” or  alternatively from another processing node if it is determined retrieving data from another processing node is more efficient than retrieving the data from storage server 550, evidently, in response to the determination that retrieving the data from another processing node is not more efficient than retrieving the data from storage server 550, then, even though, the data is already cached in another processing node, the data is retrieved from storage server 550.

Claim 21.	Soundararajan teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to:
identify, based on a received query, a plurality of tasks for processing the received query, wherein the query is directed to a plurality of files stored across a plurality of remote storage devices; (¶¶ 36, 40, fig. 3, a received analytic job/query is divided into tasks; needed data located in the memory of processing nodes and shared storage is accessed for performing a task)
reference a metadata store to determine whether a file associated with a task of the plurality of tasks is cached at least in part by one or more data nodes of an execution platform comprising a plurality of data nodes; (fig. 5, figs. 6A-6B, ¶¶ 50 and 66, metadata 544 in fig. 5 and metadata in figs. 6A-6B include location information for requested data/file)
in response to determining that the file is cached at least in part by one or more data nodes, assign processing of the task to a first data node of the one or more data nodes that has cached at least a part of the file in a local cache of the first data node; and (¶¶ 40-42, 47-50, 57-58, 66, figs. 3, 5, figs. 6A-6B,  “job division and task assignment may be performed by one of the data analytics processing nodes or by a job manager…If the data chunk is not available in memory cache 124 but is available in memory cache 114…data analytics processing node 120 copies the data chunk necessary to perform the task from memory cache 114 of data analytics processing node 110 to memory cache 124…If the data chunk is not available in the memory caches of any of the processing nodes, it is copied from storage server 150 to memory cache 124… Data analytics processing node 120 then performs the first task using the data chunk in memory cache 124 and generates a result of performing the task (step 370)”)
in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieve, by the processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device. (¶¶ 47-50, 57-58, 66, fig. 5, figs. 6A-6B, a processing node 514, 524, or 534 performs the assigned task using the cached data and further retrieves additional needed data from either storage server or other processing nodes; ¶ 50, wherein “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550. For various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source” indicates that needed data is retrieved from “storage server 550” or  alternatively from another processing node if it is determined retrieving data from another processing node is more efficient than retrieving the data from storage server 550, evidently, in response to the determination that retrieving the data from another processing node is not more efficient than retrieving the data from storage server 550, then, even though, the data is already cached in another processing node, the data is retrieved from storage server 550.

Claim 2.	The method of claim 1, further comprising writing the one or more parts to a cache memory of the first data node. (¶¶ 61-62, data chunks A2 and B2 are written to memory cache 614)
Claims 12 and 22 are rejected under the same rationale as claim 2.

Claim 3.	The method of claim 1, wherein each of the plurality of data nodes comprises a central processing unit (CPU) and a cache memory. (¶ 30, each processing node includes a processor and a memory cache)
Claims 13 and 23 are rejected under the same rationale as claim 3.
Claim 4.	The method of claim 3, wherein the metadata store comprises metadata indicating an organization of the plurality of files across the plurality of remote storage devices and the plurality of cache memories. (¶¶ 50, 58 metadata includes information describing the contents of memory caches)
Claims 14 and 24 are rejected under the same rationale as claim 4.

Claim 5.	The method of claim 4, further comprising:
updating the metadata of the metadata store to indicate that the file is completely stored in the cache memory of the first data node. (¶¶ 50 and 66, metadata in fig. 5, 544 and fig. 6B, 644 include updated location information)
Claims 15 and 25 are rejected under the same rationale as claim 4.

Claim 7.	The method of claim 1, wherein the plurality of data nodes is organized into one or more clusters. (¶ 31, analytic nodes include multiple data storage devices)
Claims 17 and 27 are rejected under the same rationale as claim 7.

Claim 8.	The method of claim 3, further comprising processing the task using the data node. ( ¶¶ 40-42, analytic nodes perform the assigned tasks)
Claims 18 and 28 are rejected under the same rationale as claim 8.

Claim 9.	The method of claim 1, wherein the execution platform is separate and independent of the plurality of remote storage devices. (fig. 1, the remote storage server 150 is separate, independent of data analytics processing nodes 110, and 120)
Claims 19 and 29 are rejected under the same rationale as claim 9.

Claim 10.	The method of claim 1, wherein one or more of the plurality of files stored across the plurality of remote storage devices are stored in a cache of multiple data nodes of the plurality of data nodes of the execution platform at one point in time. (¶ 5, data is replicated across nodes to satisfy data reliability and availability; ¶ 56, fig. 6B, cache coordinators copy data from storage devices to cache devices as needed at one point in time to satisfy a task requirement)
Claims 20 and 30 are rejected under the same rationale as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soundararajan in view of Loaiza et al. Pub. No.: US 2014/0281247 (Loaiza).

Claim 6.	Soundararajan taught the method of claim 1 wherein files stored in remote storage devices are cached in cache devices as illustrated in fig 1; Soundararajan did not specifically teach wherein the plurality of files is stored across the plurality of remote storage devices in a columnar format, and parts of the file that are cached by the first data node comprises columns of the file that are frequently accessed. However, Loaiza teaches the feature of storing data in a columnar format and caching columns of the file that are frequently accessed in ¶¶ 30, 60, wherein data are stored in primary storage devices and cache devices in “row-major format, column-major format, or hybrid-columnar format, or any other data block format” and “if the requested data happened to be requested quite frequently, then the requested data may have been already retrieved from a primary storage device, rewritten in rewritten format into rewritten data, and stored in the persistent cache device in the rewritten format”.
Both Soundararajan and Loaiza cache requested data from a storage device; it  would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine them for disclosing wherein the plurality of files is stored across the plurality of remote storage devices in a columnar format, and parts of the file that are cached by the first data node comprises columns of the file that are frequently accessed because doing so would increase usability of Soundararajan by providing for storing data in any major format and further caching more frequently requested data for performing data operation faster. 

Response to Amendment and Arguments
Applicant arguments have been considered but are not persuasive for the following reason.
112(a) rejections are maintained. See above for details.
102 and 103 rejections are maintained because of the following reasons.
Applicant argues “Soundararajan is clear that the processing node "access[es] metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550." (¶ [0050].) Indeed, in the instance where the data needed to process a task is stored on one of the other processing nodes, Soundararajan is clear that, "[f]or various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source." (¶ [0050].) Thus, Soundararajan could not possibly disclose the above-recited subject matter of amended claim 1.Remarks, 16.
In response:
The feature “in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device.” is not supported by Specification as filed and it is interpreted based on the Spec, ¶ 31, wherein data is retrieved from a remote storage device if necessary. 
 Soundararajan, ¶ 50 explicitly discloses “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550.” Soundararajan ¶ 56, also explicitly discloses retrieving data from remote storage if the needed data is not found in the local cache: “one or more cache coordinators also manage the process of retrieving or copying data from the other memory caches and/or storage server 650 when other data is needed by the processing node.” Therefore, the needed data is retrieved from remote storage and alternatively, as noted by Applicant, from other storages based on “various reason”. 
Applicant further argues “Soundararajan explains in paragraphs [0059], [0061], and [0062] with regard to the cache coordinator 618, 628, 638 in FIG. 6A, the cache coordinator retrieves the needed data from one of the processing nodes (not the storage server) when the needed data is also available on the storage server because it is more efficient than retrieving the data from storage server. Indeed, paragraph [0056] explicitly states that the cache coordinator coordinates activities "to make more efficient use of the memory caches." Since Soundararajan also explains that retrieving the needed data from one of the processing nodes is more efficient than retrieving the data from storage server 550 (see ¶ [0050]), the processing node 610 in Soundararajan would never retrieve the needed data from the storage server 550 if the data can more efficiently be retrieved from one of the other processing nodes as explained in Applicant's July 28, 2021 response to the May 14, 2021 Office action - to which the Examiner has provided no rebuttal to Applicant's arguments - Soundararajan teaches away from ever using the claimed invention, where a processing node retrieves data from a remote storage device in the instance when another processing node has already cached the one or more parts of the file and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device…. (emphasis original)… Remarks,  17-19.
In response:
As noted above, there is no description with respect to “in response to determining that the file is not cached entirely by the first data node in the local cache of the first data node, retrieving, by a processor, one or more parts of the file that are not cached by the first data node from one or more remote storage devices of the plurality of remote storage devices even though a second data node of the plurality of data nodes has already cached the one or more parts of the file in a local cache of the second data node and retrieving the one or more parts of the file from the second data node would be faster than retrieving the one or more parts of the file from the remote storage device” in the specification. Also as noted above, Spec, ¶ 31 specifically points to retrieving data from caches as a desirable operation: “It is desirable to retrieve as much data as possible from caches within execution platform 112 because the retrieval speed is typically much faster than retrieving data from storage platform 114”. Same paragraph specifically discloses “Metadata 110 assists resource manager 102 in determining which nodes in execution platform 112 already cache at least a portion of the data needed to process the query. One or more nodes in execution platform 112 process the query using data cached by the nodes and, if necessary, data retrieved from storage platform 114”. Soundararajan explicitly teaches the same by retrieving data from remote storage when the requested data in not available in the local cache: “¶ 50, wherein “[o]nce a processing node is performing a task and a determination is made that additional data is needed, the processing node may also access metadata 544 to determine if the data can be retrieved from one of the other processing nodes as an alternative to requesting the data from storage server 550. For various reasons, retrieving the needed data from one of the processing nodes may be more efficient than retrieving the data from storage server 550 or another source”. 
Retrieving data from a remote shared storage when the requested data cannot be found in a local cache of a processor is very well known technique. See, Tommaney et al.  Pub. No.: US 2009/0019029, ¶ 47 for evidence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159